DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 12-14 are objected to because of the following informalities:  
Claim 1 is missing the term “and” before the last limitation.
Claim 12 should depend from claim 11 and not from itself. 
Claims 2-10 and 13-14 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. 102 a1 as being anticipated by Tsurutome et al (US 2010/0087167).
For claim 1, Tsurutome discloses a system for managing data access in a vehicle, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory (see at least Fig.2; mobile phone), the processor configured to: store a preset list of accessible resource identifiers within the memory (see at least Fig.2; white listed 122 and/or [0030] and/or [0035]; storing (memory) white listed URLs (resource identifiers) in table 122 (preset list)); receive a data access request through a resource identifier (see at least Fig.3 step 204 and/or [0035]; receive a request (data access request) via a URL (resource identifier)); connect the data access request when the resource identifier is within the preset list of accessible resource identifiers within the memory (see at least Fig.3 steps 205a and 206 and/or [0038]-[0040]; requesting URL (connect the request) and permitting access when requested URL (resource identifier) is within the stored white listed URLS table (preset list)).
For claim 2, Tsurutome further discloses wherein the processor denies the data access request when the resource identifier is not within the preset list of accessible resource identifiers (see at least Fig.3 steps 205a/b and/or [0039]-[0040]; rejecting (denies) the requested URL when it is not within the white listed URLs table).
For claim 5, Tsurutome further discloses wherein the data access request is from a personal mobile device (see at least [0005] and/or [0018]; at least mobile personal PC).

For claim 7, Tsurutome further discloses wherein the onboard vehicle device is a rear entertainment system (see at least [0005] and/or [0018]; at least in vehicle (onboard) music player...etc).
For claim 8, Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored in a vehicle router application (see at least [0039] and/or Fig.2; locally stored white listed URLs 122).
For claim 9, Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored in a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).
For claim 11, Tsurutome discloses a non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, cause the one or more machines to perform operations (see at least Fig.2; mobile phone) comprising: receiving a data access request for a resource identifier (see at least Fig.3 step 204 and/or [0035]; receive a request (data access request) via a URL (resource identifier)) from a vehicle transmission control unit (see at least [0018]; at least in-vehicle telematic hardware or navigation device…etc); accessing a data plan associated with the vehicle transmission control unit (see at least Fig.3 step 205a and/or [0038]-[0040]; accessing the white listed URLs table (data plan) associated with the in-vehicle device(s)); determining whether the resource identifier is within a preset list of 
For claim 12, Tsurutome further discloses wherein processing the data access request for the resource identifier comprises sending the data access request to an endpoint server defined by the resource identifier (see at least Fig.1: remote services 130 (endpoint server(s)) and/or [0041]-[0042]; passing on the request for the given URL to the respective remove service 130 (endpoint server)).
For claim 13, Tsurutome further discloses wherein the operations comprise denying the request when the data plan does not exist (see at least Fig.3 steps 205a/b and/or [0039]-[0040]; rejecting (denies) the requested URL when it is within the black listed URLs table (plan does not exist) or the request URL is not within the white listed URLs table (plan does not exist)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Pacifici et al (US 2018/0069898).
For claim 3, Tsurutome further discloses wherein the processor provides an alternative resource identifier (see at least Fig.2: redirect list 123 and/or [0010]; redirecting a request URL to a replacement (alternative) URL based on a match to the requested URL).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing the replacement/redirecting is after denying the data access request.  However, Pacifici discloses that the replacement/redirecting is after denying the data access request (see at least [0072]; when access to the request content (URL) is denied, a URL redirecting a user to an alternative website (URL) is generated).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pacifici into the system of Tsurutome for the purpose of at least avoiding an error and/or giving an alternative way to access the requested or similar content when the requested URL is denied.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of in view of Kelly (US 2013/0333039).

For claim 10, Tsurutome discloses wherein the preset list of accessible resource identifiers is stored in a vehicle router application (see at least [0039] and/or Fig.2; locally stored white listed URLs 122).   Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored/sent in/from a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing wherein the preset list is updated periodically from the remote server.  However, Kelly discloses storing the whitelist in the remote server and periodically updating the whitelist (the preset list) from the remote server (see at least [0048]; the server provides periodic updates to the whitelist by at least replacing the whitelist).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kelly into the system of Tsurutome for the purpose of at least keeping the whitelist up-to-date (updating).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Cho (US 2017/0134503).
For claim 14, Tsurutome further discloses wherein the data plan (preset list of accessible resource identifiers in the table) is stored in a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing wherein the data plan is stored in a cloud computing structure.  However, Cho discloses the use of cloud server for storage (see at least Fig.3 and/or [0131]; use of at least cloud server for storage).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho into the method/CRM of Tsurutome for the purpose of at least storage and/or benefitting from all the cloud structure that can offer such as scalability, reliability and/or accessibility.
11.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Kelly (US 2013/0333039).
For claim 15, Tsurutome discloses computer-implemented method for processing a resource identifier request in a vehicle (see at least Fig.1 and/or Fig.3 and/or [0003]; processing URL request (resource identifier) in a vehicle), comprising: storing a preset list of resource identifiers (see at least Fig.2; white listed 122 and/or [0030] and/or [0035]; storing (memory) white listed URLs (resource identifiers) in table 122 (preset list)) in the vehicle (see at least [0005] and/or [0028] and/or [0047]; the device 120 (storing URLs) in the vehicle since it is connecting devices within the vehicle to remote services/servers via URLs); receiving a data access request through a resource 
For claim 16, Tsurutome further discloses wherein the preset list is based on a data plan (see at least Fig.3 step 205a and/or [0038]-[0040]; the white listed URLs (preset list) defined in the table (data plan)).
For claim 17, Tsurutome further discloses verifying whether the data plan exists (see at least Fig.3 step 205a and/or [0038]-[0040]; comparing (verifying) the requested .
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Kelly and further in view of Kohli et al (US 2016/0205109).
For claim 18, Tsurutome in view of Kelly discloses all the claimed subject matter with the exception of explicitly disclosing displaying the preset list when the resource identifier is not within the preset list.  However, Kohli discloses the blacklist (the resource identifier is not within the preset list) and the whitelist and the use of GUI to display at least the backlist and/or the whitelist (see at least Fig.3 and/or [0026] and/or [0056]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kohli into the method of Tsurutome in view of Kelly for the purpose of at least displaying the URLs list (white listed) to avoid at least requesting the non-whitelist (blacklist) URLs.
13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Kelly and further in view of Pattabiraman et al (US 2016/0088163).
For claim 19, Tsurutome in view of Kelly discloses all the claimed subject matter with the exception of explicitly disclosing displaying a pricing plan for upgraded options to increase a number of resource identifiers in the preset list.  However, Pattabiraman discloses a user interface for displaying a pricing plan to subscribe to or add usage balance (upgraded options) (see at least claim 5).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pattabiraman into the method of Tsurutome in view of Kelly for the . 
14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Kelly and further in view of Cho (US 2017/0134503).
For claim 20, Tsurutome in view of Kelly discloses all the claimed subject matter with the exception of explicitly disclosing wherein the remote endpoint server is in a cloud computing structure.  However, Cho discloses the use of cloud server (see at least Fig.3 and/or [0131]; use of at least cloud server for storage).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho into the method of Tsurutome in view of Kelly for the purpose of at least storage and/or benefitting from all the cloud structure that can offer such as scalability, reliability and/or accessibility.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467